Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 5 set forth structure (I) containing variables that have not been defined.  Specifically, variables P, p, X, Z1, and y have not been defined. 
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/175159 A1 (Gobelt et al. (US 2014/0194537 A1) being an English language equivalent) in view of either Tilak et al. (US 2016/0083502 A1) or Yamamoto et al. (US 4,933,417).
WO 2012/175159 A1 discloses a dispersant additive constituting specific urea urethanes that are useful as a dispersant, dispersion stabilizer, or wetting agent within coatings.  See paragraphs [0168]-[0173] within Gobelt et al.  The urea urethane is produced by initially reacting polyisocyanate with a hydroxyl functional reactant, identified as Y(-OH)q (q=1), which may include polyether linkages, to produce an intermediate which is subsequently reacted with a reactant, identified as HX-Z1.  See paragraphs [0048]-[0073], and [0077]+ within Gobelt et al.  Regarding claim 11, it is disclosed within paragraph [0030] that salt or quaternized forms of the agents may be produced.  Applicants’ further disclose within paragraphs [0142], [0144], and [0145] of Gobelt et al. that HX-Z1 may include a heterocycle and that an example of HX-Z1 includes N-(3-aminopropyl)imidazole.
5.	Though the primary reference fails to disclose a terminating structure corresponding to applicants’ claimed nitrogen-containing heterocyclic substituent, the incorporation of such heterocyclic structures into isocyanate derived dispersants was known at the time of invention, as evidenced by the disclosure of benzoguanamine within the abstract and paragraph [0054] of Tilak et al. and column 10, line 2 of Yamamoto et al.  These secondary references further disclose the use of N-(3-aminopropyl)imidazole for the same purpose as benzoguanamine, which establishes the equivalency of these compounds in the production of these dispersants.  Since it has been held that it is prima facie obvious to substitute one equivalent for another and since the primary reference discloses the use of N-(3-aminopropyl)imidazole, the position is taken that it would have been obvious to use the equivalent benzoguanamine as a substitute for the HX-Z1 compound of the primary reference, so as to arrive at the claimed invention.
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765